        Case 3:20-cv-00040-BAJ-SDJ        Document 11     04/16/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT

                          MIDDLE DISTRICT OF LOUISIANA


  JERXAVIEK L. LANE (#508509) CIVIL ACTION

  VERSUS

  NICHOLAS SANDERS, ET AL. NO. 20-00040-BAJ-SDJ


                               RULING AND ORDER

      On January 16, 2020, Plaintiff, an inmate incarcerated at the Louisiana State

Penitentiary, filed a pro se Complaint under 42 U.S.C. § 1983, alleging

unconstitutional conditions of confinement. (Doc. 1). Later, on March 2, 2020,


Plaintiff filed a Motion to Proceed In Forma Pauperis, (Doc. 6), which the Magistrate

Judge granted by order dated July 13, 2020. (Doc. 7). The Magistrate Judge's July 13

Order further directed Plaintiff to pay an initial partial filing fee of $5.00 within 21

days, or risk dismissal without further notice. (Doc. 7 at 21).


      Plaintiff failed to timely pay the initial filing fee. Accordingly, on August 17,

2020, the Magistrate Judge ordered Plaintiff to show cause why his action should not

be dismissed. (Doc. 8).


      Plaintiff timely responded to the Magistrate Judge s August 17 Show Cause

Order, stating that he did not receive the July 13 Order granting pauper status and

ordering payment of the initial partial filing fee until after the time period for

payment had passed. (Doc. 9). Accordingly, on December 30, 2020, the Magistrate


Judge issued a renewed order directing Plaintiff to pay the $5.00 partial filing fee
            Case 3:20-cv-00040-BAJ-SDJ     Document 11     04/16/21 Page 2 of 2




within 21 days. (Doc. 10). And, again, the Magistrate Judge warned that Plaintiffs

failure to pay the fee may result in dismissal without further notice. (Id.).

       The record reflects that, despite having received multiple notices, Petitioner

still has not paid the initial $5.00 partial filing fee. As such, Petitioner s action shall

be dismissed without prejudice for failure to correct the deficiencies of which he was

notified.


       Accordingly,

       IT IS ORDERED that the above-captioned action be and is hereby

DISMISSED WITHOUT PREJUDICE.

       Judgment shall be entered separately.

                                                                     :4J
                                   Baton Rouge, Louisiana, this ' day of April, 2021




                                          JUDGE BRIA^T A. JACKSON
                                          UNITED STATESDlSTRICT COURT
                                         MIDDLE DISTRICT OF LOUISIANA
